DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 29, 2021 has been entered.  Claims 1, 5, 7-9, 11, 13, 14 and 16-20 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the specification and drawings.  The previous 35 USC 112 rejections of claims 3, 4 and 11-18 are withdrawn in light of applicant’s amendment to claims 3, 4, 9, 11, 15, 17 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Publication GB2192231 to Brasz in view of U. S. Patent 4,460,310 to Plunkett.
Referring to claims 1, 5, 7 and 9, Brasz teaches a compressor (32), comprising: 
an impeller (18) (Figures 1 and 2);
a diffuser passage (16) comprising a stationary diffuser vane (48) therein (Fig. 2; page 3 lines 68-99);

an actuator (53) to move the variable geometry diffuser ring (41) in a direction transverse to the flow of the refrigerant and to the ring position such that the variable geometry diffuser ring (41) in the ring position causes an angle of the flow of the refrigerant to correspond to an incidence angle of a leading edge of the stationary diffuser vane (48), wherein the plurality of rings positions includes a fully retracted ring position in which the variable geometry diffuser ring (41) is retracted from the diffuser passage and does not block the flow of the refrigerant and at least one protruded ring position in which the variable geometry diffuser ring (41) extends into the diffuser passage (16) (Fig. 2; page 3 lines 34-43 and 68-99);
a controller (17, 33) configured to instruct the actuator (53) to move the variable geometry diffuser ring (41) between the plurality of positions based at least in part on an operating capacity of the compressor, a temperature of the refrigerant, or both (page 2 lines 87-94; page 3 lines 15-22 and 34-43); and
the controller (17, 33) configured to instruct the actuator (53) to move the variable geometry diffuser ring (41) between the plurality of ring positions to change an incidence angle of a leading edge of the diffuser vane (48) (page 2 lines 87-94; page 3 lines 15-22 and 34-43);
wherein the controller (17, 33) configured to instruct the actuator (53) to move the variable geometry diffuser ring (41) such that an angle of flow of the refrigerant proximate to the diffuser vane (48) corresponds to the incidence angle of the leading 
wherein the actuator (53) is a motor-driven actuator (fluid powered motor comprises 51, 63 and 65);
wherein the variable geometry diffuser ring (41) comprises a rectangular cross-sectional shape (Fig. 2); and
comprising a collector (47) positioned downstream from the diffuser passage (16) and configured to receive the refrigerant from the diffuser passage (16) (page 2 lines 69-73).
Brasz teaches a controller (17) configured to receive an input indicative of a refrigerant temperature of the refrigerant (via sensor 13) (page 2 lines 87-94 and page 3 lines 6-22), and the operating of the discharge vanes to “match the load placed on the refrigeration system” (page 3 lines 34-41), but is silent as to how the temperature sensor is used to “match the load placed on the refrigeration system”.  Plunkett teaches a compressor comprising:
a controller configured to receive an input indicative of a refrigerant temperature of the refrigerant, an operating load of the compressor, or an operating capacity of the compressor, to determine a ring position of a plurality of ring positions based on the input and to instruct an actuator (44) configured to move a variable geometry diffuser ring (30) (Fig. 1; col. 4 lines 41-45 and col. 5 lines 15-18).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Brasz with the feedback control provided by the sensors and controller taught by Plunkett in order to 
Referring to claims 11, 13, 14, 16 and 17, Brasz teaches a heating, ventilation, air conditioning, and refrigeration (HVAC&R) system (31) (Fig. 1; page 2 lines 44-75), comprising:
 a compressor (32) comprising a stationary diffuser vane (48), and a variable geometry diffuser ring (41) positioned upstream of the stationary diffuser vane (48) with respect to a flow of a refrigerant therethrough (Fig. 2; page 3 lines 68-99); and 
a controller (17, 33) configured to control an actuator (53) corresponding to and coupled to the variable geometry diffuser ring (41) to move the variable geometry diffuser ring (41) to a desired ring position, wherein the variable geometry diffuser ring in the desired ring position causes an angle of the flow of the refrigerant to correspond to an incidence angle of a leading edge of the stationary diffuser vane (page 2 lines 87-94; page 3 lines 15-22 and 34-43),
wherein the actuator (53) is a motor-driven actuator (fluid powered motor comprises 51, 63 and 65),
wherein the variable geometry diffuser ring (41) comprises a rectangular cross-sectional shape (Fig. 2); and
comprising a collector (47) positioned downstream from the diffuser passage (16) and configured to receive the refrigerant from the diffuser passage (16) (page 2 lines 69-73).

a controller configured to receive an input indicative of a refrigerant temperature of the refrigerant an operating load of the compressor, or an operating capacity of the compressor; determine, based on the input, a desired ring position of the variable geometry diffuser ring (30); and control an actuator (44) corresponding to the variable geometry diffuser ring (30) to move the variable geometry diffuser ring (30) to the desired ring position (Fig. 1; col. 4 lines 41-45 and col. 5 lines 15-18).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Brasz with the feedback control provided by the sensors and controller taught by Plunkett in order to use the ring to control the flow through the compressor (Plunkett col. 4 lines 41-45 and col. 5 lines 15-18) so that the compressor can be operated to “match the load placed on the refrigeration system” as taught by Brasz (Brasz page 3 lines 34-41).
Referring to claims 18-20, Brasz teaches a method of operating a compressor (32), comprising: 
detecting a temperature of a refrigerant (via 13) (pages 2 lines 87-94);  
determining, via a controller (17, 33), an operating capacity of the compressor (32) based at least in part on the temperature of the refrigerant; and controlling, via a 
actuating, via an actuator (53) controlled by the controller (17), the variable geometry diffuser ring (41) from a previous position to the position based on a change in the operating capacity of the compressor (32) (page 2 lines 87-94; page 3 lines 15-22 and 34-43), and
determining and instructing the position of the variable geometry diffuser ring (41) such that the variable geometry diffuser ring (41) is fully retracted from a flow path of the refrigerant (page 2 lines 87-94; page 3 lines 15-22 and 34-43).
Brasz teaches a controller (17) configured to receive an input indicative of a refrigerant temperature of the refrigerant (via sensor 13) (page 2 lines 87-94 and page 3 lines 6-22), and the operating of the discharge vanes to “match the load placed on the refrigeration system” (page 3 lines 34-41), but is silent as to how the temperature sensor is used to “match the load placed on the refrigeration system”.  Plunkett teaches a compressor comprising:
a controller configured to receive an input indicative of an operating capacity of the compressor; determine, based on the input, a ring position of the variable geometry diffuser ring (30); and control an actuator (44) corresponding to the variable geometry diffuser ring (30) to move the variable geometry diffuser ring (30) to desired ring position (Fig. 1; col. 4 lines 41-45 and col. 5 lines 15-18).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Publication GB2192231 to Brasz in view of U. S. Patent 4,460,310 to Plunkett and U. S. Patent Publication 2014/0328667 to Sommer.
Brasz and Plunkett teach all the limitations of claim 1, as detailed above, but does not teach a wherein the variable geometry diffuser ring comprises at least a portion having a triangular cross-sectional shape, a curvilinear cross- sectional shape, or an L-shaped cross-sectional shape.  Sommer teaches a compressor wherein:
a variable geometry diffuser ring (130) comprises at least a portion having a triangular cross-sectional shape, a curvilinear cross- sectional shape, or an L-shaped cross-sectional shape (Fig. 3; paragraph [0031]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Brasz with the ring shape taught by Sommer in order to provide more surface area (on flange 835) outside of the flow path for the actuation of the ring such that the force acting on the larger surface of the larger surface can be concentrated on the smaller surface of the diffuser ring inside the diffuser passage (paragraph [0031]).
Response to Arguments
Applicant's arguments filed on January 29, 2012 have been considered, but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746